             Case 1:19-cv-06885-RA Document 40 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 ZURICH AMERICAN INSURANCE                                         DOC#:
 COMPANY,                                                          DATE FILED: 6-10-20

                              Plaintiff,
                                                                      19-CV-6885 (RA)
                         v.
                                                                           ORDER
 INDIAN HARBOR INSURANCE
 COMPANY,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter by June 12, 2020, as directed in the Case

Management Plan and Scheduling Order. See Dkt. 35. In their joint letter, the parties should also

indicate whether they can do without a conference altogether. If not, the Court will hold the post-

discovery conference by telephone. In any event, counsel should review and comply with the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      June 10, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
